UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 16, 2013 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 420 Saw Mill River Road, Ardsley, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Other Events In August 2013, Ron Cohen, M.D., President and CEO of Acorda Therapeutics, Inc. (“Acorda”), exercised 289,778 stock options, all of which were due to expire in September and October of this year unless exercised.Dr. Cohen sold 149,000 of the resultant shares, the proceeds of which are being used to fund the exercise of the options and the resulting tax liability.A record of all of Dr. Cohen’s holdings is available in Acorda’s SEC filings.Dr. Cohen retains the majority of the equity he has been granted in the Company since founding Acorda in 1995. The stock sales were made pursuant to a previously established 10b5-1 plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics,Inc. August 20, 2013 By: /s/David Lawrence Name: David Lawrence Title: Chief Financial Officer
